DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
This Non-Final Office action is in response to the amendment filed on 11/17/2020 in conjunction with the RCE filed on 2/11/2021.
Claims 1-10, 12-21 are pending. Claims 1, 5-9, 13, and 19-21 are currently amended. Claims 1, 13, and 19 are independent claims. Claim 11 is cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “…in response to determining that the additional telephone number belongs to an additional group … selecting a further unavailability notification message that corresponds to the additional group …” This feature does not appear to be supported the Applicant’s specification. Applicant in the Remarks notes that the amendments are supported in at least at paragraphs 28 and 33 of the originally filed application. However, Par.[0028] describes forming groups and providing notification message per group. Nowhere does it describe that a telephone number belongs to multiple groups and selecting multiple messages for the same telephone number. Par.[0033] describes the scenario where the caller is sent the unavailability message regardless of whether they left a voicemail or not. For these reasons, claim 6 is rejected under 112a for lack of written description support. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sending…to a telephone number of the originating device…” and a telephone number for the incoming call has already been identified on line 6 and it is not clear if these two telephone numbers are the same the way the claim is recited. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claims 13-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are discussed below.
Claim 19 recites the limitation “…selecting an unavailability notification message…” It is not clear if there is a missing step with regard to the specific subscriber being “unavailable” to the particular group, before selecting the unavailability notification message. Is there a setting from user profile/preference that indicates that the subscriber is unavailable for this particular group? It also appears that the server implements the receiving of the incoming call and selecting a unavailability notification based on the telephone number the group it belongs to and if that were the case, why does the server direct the call to the voicemail or does it? The claim limitation are broad and vague and it does not appear that the incoming call is directed to voicemail. 
Claim 19 recites the limitation “in response to the call being terminated without a caller of the originating caller device leaving a voicemail message for the specific subscriber…” however, there appears to be a missing instruction or a message to the caller about being redirected to the voicemail. Also, this missing instruction or message redirecting to voicemail would appear to be different or separate from the selected unavailability notification message sent via a messaging service from the earlier step? The claim recitation is ambiguous about this missing step and vague about why the server needs to direct the call to the voicemail if all it does is to select and send an unavailable notification message via a messaging service to the caller device based on the particular group. Claim 13 repeats this limitation and is analyzed in a similar manner. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 8-10 are rejected under 35 U.S.C. 103 as unpatentable over Redd et al. (US 5,467,388, hereinafter Redd) in view of Himmel et al. (US 2003/0134626 A1, hereinafter Himmel), and further in view of Corbett et al. (US 2012/0309361 A1, hereinafter Corbett).
Regarding claim 1, Redd teaches one or more non-transitory computer-readable media of a network server storing computer-executable instructions that upon execution cause one or more processors, [Figure 4 shows an exemplary architecture], to perform acts comprising:
receiving an incoming call that is initiated from an originating caller device at the network server for routing to a terminating user device of a specific subscriber, the incoming call including a telephone number that identifies the incoming call, [Figure 5 shows a flowchart for receiving an incoming call, Figure 5, 507 and associated description shows using caller telephone number, caller ID, to determine what tier they are];
retrieving a user profile of the specific subscriber that includes one or more unavailability notification settings for the incoming call from a user profile database, [Figure 5, boxes 505-506 to query/receive instructions on how to process the incoming call (retrieve notification settings); Col. 11, lines 50-67, Col. 12, lines 1-20 and beyond, Figures 3A-G provides details on how the user can program to provide selective access to certain incoming calls and block others (unavailability notification settings); Col. 4, lines 32-41 describes a database to store user rules/preferences (user profile database); Col. 6, lines 52-59, Col. 10, lines 4-12, lines 52-63 describe a database; Applicant’s Specification in Par.[0029], [0030] describes similar process for setting notifications];
selecting from a data store, an unavailability notification message based at least on the one or more unavailable notification settings, [Col. 10, lines 42-51 describe the announcements selected to play where the incoming call is associated with unavailable notification setting; Figure 5 and box 507 checks for whether the call is unauthorized and therefore, the subscriber is not available to receive it; Col. 5, lines 50-62 describe unavailability notifications, standard or customized messages (stored), as also in Col. 17, lines 40-45];
Redd does not explicitly teach (selecting an unavailability notification message) that is customized for the telephone number of the incoming call according to a country code, an area code, or, a number prefix of the telephone number;
Himmel teaches (selecting an unavailability notification message) that is customized for the telephone number of the incoming call according to a country code, an area code, or, a number prefix of the telephone number, [Par.[0046] describes With the mechanism of the present invention, based on caller id information, such as the area code or country code of the telephone number, a language of the prerecorded message may be identified so that an outgoing message in an appropriate language may be selected and provided to the calling party];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Redd to provide customized messages based on the location of the calling party. The motivation/suggestion would have been to make sure that the calling party is in receipt of the outgoing message and to understand the reason for the called party being unavailable so as not to offend the called party, [Himmel: Abstract; Redd: Col. 16, lines 14-16];
Redd and Himmel do not explicitly teach sending the unavailability notification message from the network server to a telephone number of the originating caller device via a messaging service;
Corbett in an analogous art, teaches sending the unavailability notification message from the network server to a telephone number of the originating caller device via a messaging service, [Corbett teaches customizing unavailability messages intended personally to the called party based on their group, see Par.[0106]; this unavailability notification may be a voice message played back to the caller party at the call setup time to indicate called party’s unavailability; Corbett also teaches sending a personalized SMS in Par.[0039] by a different server, as described in Par.[0122]; claim limitation is interpreted as sending an unavailable notification through separate means once the call terminates either via hang up or voicemail; see 112b rejection];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redd to send a separate notification after call terminates either via voicemail or hang up from the called party. The motivation/suggestion would have been to benefit to generate multiple personalized voice messages using the context/relation of the called and calling parties, and to provide the reason for the called party for being unavailable so as not to offend the called party, [Corbett: Par.[0120] and Figure 1; Redd: Col. 16, lines 14-16]. 

Regarding claim 2, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1, Redd teaches wherein the acts further comprise: 
organizing one or more telephone numbers of callers into a group based on a group configuration input, [Figure 1 shows multiple Tier levels (groups) for organizing the telephone numbers of the subscriber; Col. 11, lines 50-67, Col. 12, lines 1-20 and beyond, and Figures 3A-G provides details on how the user can program (configuration input) to provide selective access to certain incoming calls and block others based on tier level]; and
storing an inputted unavailability notification message for delivery to a corresponding caller device associated with each of the one or more telephone numbers in the group, [Figure 5 and box 507 and 508 show unavailability notification message played for the incoming call; Col. 10, lines 42-51 describe the announcements selected to play where the incoming call is associated with unavailable notification setting; Col. 5, lines 50-62 describe unavailability notifications, standard or customized messages, as also in Col. 17, lines 40-45: “the system may be provided such that the subscriber may record his own, custom messages (storing inputted message), to be played back in his own voice” and access control (available or unavailable) is based on tier level as shown in Figure 5 and elsewhere].
Regarding claim 5, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1, Redd teaches wherein the acts further comprise, [claim is reciting a second phone call with a second phone number and a second originating caller device and that the combination of Redd and Corbett would provide support for this]:
checking an additional telephone number of an additional incoming call against an address book of the specific subscriber to determine a group to which the additional telephone number belongs, the additional telephone number used by an additional originating caller subscriber to initiate the incoming call, [Figures 3A-3G and associated description shows a subscriber programming to assign a telephone number (from his/her contacts ~address book) to a tier (group); Figure 5, and box 504, 506, 507 and associated description show determining a tier level (group) for the incoming call number if access control is activated; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd and Corbett provides explicit support for using different groups in address book to personalize notification message as described in Abstract and elsewhere];
in response to determining that the additional telephone number belongs to a particular group in the address book, selecting an additional unavailability notification message that corresponds to the particular group for delivery to the additional originating caller device, [Figure 5, box 505-507 and ‘NO’ option shows determining that the incoming call is not an authorized tier (group), provides an unavailability message (box 508) for the unauthorized tier level; see Figure 1 for tier levels 1-3 assembled from the user’s known contact numbers and tier level 4 for numbers not in any of the other tiers; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd and Corbett provides explicit support for using different groups in address book to personalize notification message as described in Par.[0108], [0109]]; and
in response to determining that the additional telephone number does not belong to any group in the address book, selecting a default unavailability notification message for delivery to the additional originating caller device, [see Figure 5, box 508, 509, and 510, option ‘YES’ for instance, tier level 4 from Figure 1 (telephone number does not belong to any group in the subscribers contact), with their associated description, and the default message to connect to voice mail and leave message; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd and Corbett provides explicit support for groups and separate messages for groups and teaches sending a conventional message to calling party that is not in the address book in Par. [0099]].
Regarding claim 8, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1, Redd teaches the unavailability notification message includes at least one of text, a picture, an audio file, a video file, or a virtual contact file, [audio file as noted in Col. 17, lines 40-45; dependent claim is obvious over Redd in view of Corbett for the same reasons as above; Corbett teaches audio messages, email, SMS text messages in Par.[0039]]. 
Regarding claim 9, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1, and Redd teaches wherein the sending the unavailability notification message is performed in combination with one or more additional call handling tasks that include incoming call alerting, call forwarding, or providing voicemail access, [Figure 5, box 508 further provides access to voicemail].
Regarding claim 10, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1, Redd teaches wherein the unavailability notification message indicates at least one of a time period that the specific subscriber is unavailable to receive calls, a reason for an unavailability of the specific subscriber, an alternative contact person, or contact information of the alternative contact person, [Col. 3, lines 46-55 describes the specific subscriber programming alternate destinations for the incoming calls; Figure 3B shows the user setting time periods where he/she will be unavailable for certain tiers (groups) and a custom message would indicate that as noted in Col. 14, lines 1-5: “this data may be provided in an access step (not shown) from ICSP 40”; see also Col. 4, lines 48-55 for user unavailability for certain calls during predetermined period of time and predetermined times of day; Figure 5, box 508 saying the reason for unavailability that the party not be disturbed].
Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Redd in view of Himmel, and further in view of Corbett, and further in view of Karnalkar et al. (US 2006/0198509 A1, hereinafter Karnalkar).
Regarding claim 7, Redd, Himmel, and Corbett disclose the one or more non-transitory computer-readable media of claim 1, and Redd teaches wherein the acts further comprise: receiving an additional incoming call that is initiated from an additional originating caller device at the network server for routing to the terminating user device of a specific subscriber, the additional incoming call includes an additional telephone number that identifies the additional incoming call, [claim 1 citations apply and Redd supports handling multiple additional calls]; a modified Redd in view of Himmel does not explicitly teach in response to determining that the additional telephone number includes a specific country code, refraining from sending any unavailability notification message to the additional originating caller device;
Karnalkar in an analogous art, teaches in response to determining that the additional telephone number includes a specific country code, refraining from sending any unavailability notification message to the additional originating caller device, [Par.[0031] and [0033] describe call screening based on country codes which indicates that there is no sending of unavailability notification message back to the originating device of the incoming call; claim limitation is broad and vague];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Redd and Himmel combination to include call screening based on certain country codes. The motivation/suggestion would have been to perform call screening associated with allowing or blocking international calls so that the providers may prevent fraud on their customers and the customers, such as businesses, may prevent users from accruing excessive fees, [Karnalkar: Par.[0004]].
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Redd in view of Himmel and Corbett and further in view of Rodney Dale Regan (US 2015/0189090 A1, hereinafter Regan).
Regarding claim 3, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1 as set forth above. They do not explicitly teach wherein the network server is a telephony application server (TAS) of a wireless carrier network, [Redd uses older telecom architecture, but the ISCP-40 would be equivalent to a TAS of a wireless carrier network in present-day architecture];
However, in an analogous art, Regan teaches wherein the network server is a telephony application server (TAS) of a wireless carrier network, [See Figure 4 for TAS 106 which receives a no response/call reject response (unavailability notification) from the destination device];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ISCP server in Redd to a TAS server of a wireless carrier network. The motivation/suggestion would have been to use an application server to determine whether a requested communication session (received from the source device) will be established with the destination device, and to receive non response or call reject notifications and process them appropriately, [Regan: Par.[0019]]. 
Regarding claim 4, the combination of Redd, Himmel, Corbett, and Regan disclose the one or more non-transitory computer readable media of claim 3, and Regan teaches wherein the incoming call is routed to the TAS of the wireless carrier network via an additional wireless carrier network or a radio access network of the wireless carrier network, and wherein the sending includes sending the unavailability notification message to the originating caller device via the additional wireless carrier network or the radio access network, [dependent claim is obvious over Redd and others in view of Regan for the same reasons as in claim 3; Par.[0024] discusses using multiple RANs in routing calls and messages]. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Redd in view of Himmel and Corbett and further in view of Jerry Crawford (US 8,509,395 B1, hereinafter Crawford).
Regarding claim 12, Redd, Himmel, and Corbett teach the one or more non-transitory computer-readable media of claim 1; Redd and Corbett teach unavailability notification message is in at least one of short message service (SMS) message format, [dependent claim is obvious over Redd in view of Corbett for the same reasons as in claim 1; see Par.[0122]]; they do not explicitly teach wherein the unavailability notification message is in at least one of a multimedia messaging service (MMS) message format, or rich communication service (RCS) message format;
However, in an analogous art, Crawford teaches wherein the unavailability notification message is in at least one of a multimedia messaging service (MMS) message format, or rich communication service (RCS) message format, [Col. 6, lines 62-67 describe an MMS message is provided as feedback (unavailability notification message) to the contacting party regarding the unavailability of the unavailable party; see also Col. 6, line 21-26];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telecom network in Redd to include wireless/mobile devices/networks where notifications for called party being unavailable is implemented. The motivation/suggestion would have been to send an appropriately formatted auto reply message to the caller device when the called party is unavailable, [Crawford: Col. 1, lines 49-57; Col 1, lines 63-67, Col. 2, lines 1-11].

Claims 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Redd in view of Corbett.
Regarding claim 13, Redd teaches a computer-implemented method, comprising:
receiving an incoming call that is initiated from an originating caller device at the network server for routing to a terminating user device of a specific subscriber, [Figure 5 shows a flowchart for receiving an incoming call];
retrieving a user profile of the specific subscriber that includes one or more unavailability notification settings for the incoming call from a user profile database, [Figure 5, boxes 505-506 to query/receive instructions on how to process the incoming call (retrieve notification settings); Col. 11, lines 50-67, Col. 12, lines 1-20 and beyond, Figures 3A-G provides details on how the user can program to provide selective access to certain incoming calls and block others (unavailability notification settings); Col. 4, lines 32-41 describes a database to store user rules/preferences (user profile database); Col. 6, lines 52-59, Col. 10, lines 4-12, lines 52-63 describe a database];
selecting an unavailability notification message from a data store based at least on the one or more unavailable notification settings, [Col. 10, lines 42-51 describe the announcements selected to play where the incoming call is associated with unavailable notification setting; Figure 5 and box 507 checks for whether the call is unauthorized and therefore, the subscriber is not available to receive it; Col. 5, lines 50-62 describe unavailability notifications, standard or customized messages, as also in Col. 17, lines 40-45]; and
the incoming call being terminated without a caller of the originating caller device leaving a voicemail message for the specific subscriber, [Figure 5 and 511 shows that the caller hangs up (without leaving a voicemail); Col. 16, lines 10-12 shows ‘hangup’ without leaving a message is an option for the caller]; 
Redd does not explicitly teach (in response to a hang up) sending the unavailability notification message from the network server to a telephone number of the originating caller device via a messaging service, [see 112b rejection];
However, in an analogous art, Corbett teaches (in response to a hang up) sending the unavailability notification message from the network server to a telephone number of the originating caller device via a messaging service, [see 112b rejection; Corbett teaches customizing unavailability messages intended personally to the called party based on their group, see Par.[0106]; this unavailability notification may be a voice message played back to the caller party at the call setup time to indicate called party’s unavailability; Corbett also teaches sending a personalized SMS in Par.[0039] by a different server (after termination of the call without the personalized voice message), as described in Par.[0122]; claim limitation is interpreted as sending a unavailable notification through separate means once the call terminates either via hang up or voicemail];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redd to send a separate notification after call terminates either via voicemail or hang up from the called party. The motivation/suggestion would have been to benefit to generate multiple personalized voice messages using the context/relation of the called and calling parties, and to provide the reason for the called party for being unavailable so as not to offend the called party, [Corbett: Par.[0120] and Figure 1; Redd: Col. 16, lines 14-16]. 

Regarding claim 17, Redd and Corbett teach the computer-implemented method of claim 13, Redd teaches wherein the unavailability notification message includes at least one of text, a picture, an audio file, a video file, or a virtual contact file, [Col. 17, lines 40-45: “the system may be provided such that the subscriber may record his own, custom messages (~ audio file), to be played back in his own voice”; dependent claim is obvious over Redd in view of Corbett for the same reasons as above; Corbett teaches audio messages, email, SMS text messages in Par.[0039]].
Regarding claim 19, Redd teaches a server, comprising:
one or more processors; and memory having instructions stored therein, the instructions, when executed by the one or more processors, [Figure 4 and ISCP-40 for the server], cause the one or more processors to perform acts comprising:
receiving an incoming call that is initiated from an originating caller device at a network server for routing to a terminating user device of a specific subscriber, [Figure 5 shows a flowchart for receiving an incoming call];
checking a telephone number that is used by the originating caller network to initiate the incoming call against an address book of the specific subscriber to determine a group to which the telephone number belongs, [Figures 3A-3G and associated description shows a subscriber programming to assign a telephone number (from his/her contacts ~address book) to a tier (group); Figure 5, and box 504, 506, 507 and associated description show determining a tier level (group) for the incoming call number if access control is activated; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd];
in response to determining that the telephone number belongs to a first group in the address book, selecting an unavailability notification message that corresponds to the first group to the originating caller device, [Figure 5, box 505-507 and ‘NO’ option shows determining that the incoming call is not an authorized tier (first group), provides an unavailability message (box 508) for the unauthorized tier level; see Figure 1 for tier levels 1-3 assembled from the user’s known contact numbers and tier level 4 for numbers not in any of the other tiers; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd]; and
the incoming call being terminated without a caller of the originating caller device leaving a voicemail message for the specific subscriber or without the caller of the originating caller device leaving a voicemail of a predetermined time duration for the specific subscriber, [Figure 5 and 511 shows that the caller hangs up (without leaving a voicemail); note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd]; 
Redd does not explicitly teach in response to a call hang up sending the unavailability notification message;
However, in an analogous art, Corbett teaches (in response to a hang up) sending the unavailability notification message that corresponds to the first group to the originating caller device, [Corbett teaches customizing unavailability messages intended personally to the caller based on their group (work versus family), see Par.[0106]; this unavailability notification may be a voice message played back to the caller at the call setup time; Corbett also teaches sending a personalized SMS by a different server (after termination of the call without the personalized voice message), as described in Par.[0122]; claim limitation is interpreted as sending an unavailable notification through separate means once the call terminates either via caller hanging up or using voicemail; and Corbett provides explicit support for using different groups in address book to personalize notification message as described in Abstract and elsewhere; provides explicit support for using different groups in address book to personalize notification message as described in Par.[0108], [0109]; provides explicit support for groups and separate messages for groups and teaches sending a conventional message to calling party that is not in the address book in Par. [0099]];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redd to send a separate notification after call terminates either via voicemail or hang up from the called party. The motivation/suggestion would have been to benefit from not having to generate multiple personalized voice messages from the original text messages that were generated using the context/relation of the called and calling parties, [Corbett: Par.[0122] and Figure 1]. 

Regarding claim 20, Redd and Corbett teach the server of claim 21, and Redd teaches wherein the acts further comprise:
organizing one or more telephone numbers of callers into the first or the second group based on a group configuration input, [Figure 1 shows multiple Tier levels (groups) for organizing the telephone numbers of the subscriber; Col. 11, lines 50-67, Col. 12, lines 1-20 and beyond, and Figures 3A-G provides details on how the user can program (configuration input) to provide selective access to certain incoming calls and block others based on tier level], and
storing an inputted unavailability notification message for delivery to a corresponding caller device associated with each of the one or more telephone numbers in the first or the second group, [Figure 5 and box 507 and 508 show unavailability notification message played for the incoming call; Col. 10, lines 42-51 describe the announcements selected to play where the incoming call is associated with unavailable notification setting; Col. 5, lines 50-62 describe unavailability notifications, standard or customized messages, as also in Col. 17, lines 40-45: “the system may be provided such that the subscriber may record his own, custom messages (storing inputted message), to be played back in his own voice” and access control (available or unavailable) is based on tier level as shown in Figure 5 and elsewhere].

Claims 14, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Redd in view of Corbett and further in view of Jerry Crawford.
Regarding claim 14, Redd and Corbett teach the computer-implemented method of claim 13; however, they does not teach wherein the incoming call is routed to the wireless carrier network via an originating wireless carrier network, and wherein the sending includes the unavailability notification message to the originating caller device via the originating wireless carrier network; 
However, in an analogous art, Crawford teaches wherein the incoming call is routed to the wireless carrier network via an originating wireless carrier network, and wherein the sending includes the unavailability notification message to the originating caller device via the originating wireless carrier network, [Col. 5, lines 20-32, Col. 15, lines 54-60 describe wireless/mobile devices and the networks used to set up communication between two parties and the called party being unavailable as indicated in  Figure 1 and Figure 3A shows receiving unavailable party’s notification];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telecom network in Redd to include wireless/mobile devices/networks where notifications for called party being unavailable is implemented. The motivation/suggestion would have been to send an appropriately formatted auto reply message to the caller device when the called party is mobile and unavailable, [Crawford: Col. 1, lines 49-57; Col 1, lines 63-67, Col. 2, lines 1-11].
Regarding claim 15, the combined teachings of Redd, Corbett, and Crawford disclose the computer-implemented method of claim 14, and Redd teaches wherein the unavailability notification message is in a first format, [Col. 5, lines 50-62 describe unavailability notifications, standard or customized messages, as also in Col. 17, lines 40-45: “the system may be provided such that the subscriber may record his own, custom messages (storing inputted message), to be played back in his own voice”], further comprising:
Crawford teaches receiving, at the network server, an indication that the originating wireless carrier network is unable to deliver the unavailability notification message in the first format to the originating caller device, [dependent claim is obvious over Redd in view of Crawford for the same reasons as above; Col 1, lines 63-67, Col. 2, lines 1-11 and Figure 3A-3D describe receiving unavailable party’s notification and adapting the format of the unavailability message received from a message store to what is suitable for the called party; see also Col. 6, lines 21-34; Col. 8, lines 1-10 shows converting audio to text or other, for instance, the audio message in Redd (first format) is converted to a text format or other (second format) using Crawford]; and
sending, via the network server, a second format of the unavailability notification message to the originating caller device via the originating wireless carrier network, [see Col. 6, lines 21-34; Col. 8, lines 1-10 shows converting audio (first format) to text or other (second format) to send to the called party].
Regarding claim 16, Redd, Corbett, and Crawford teach the computer-implemented method of claim 14, and Redd teaches wherein the selecting includes:
checking a telephone number against an address book of the specific subscriber to determine a group to which the telephone number belongs, the telephone number used by the originating caller subscriber to initiate the incoming call, [Figures 3A-3G and associated description shows a subscriber programming to assign a telephone number (from his/her contacts ~address book) to a tier (group); Figure 5, and box 504, 506, 507 and associated description show determining a tier level (group) for the incoming call number if access control is activated; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd and Corbett provides explicit support for using different groups in address book to personalize notification message as described in Abstract and elsewhere];
in response to determining that the telephone number belongs to a particular group in the address book, selecting an unavailability notification message that corresponds to the particular group for delivery to the originating caller device, [Figure 5, box 505-507 and ‘NO’ option shows determining that the incoming call is not an authorized tier (group), provides an unavailability message (box 508) for the unauthorized tier level; see Figure 1 for tier levels 1-3 assembled from the user’s known contact numbers and tier level 4 for numbers not in any of the other tiers; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd and Corbett provides explicit support for using different groups in address book to personalize notification message as described in Par.[0108], [0109]]; and
in response to determining that the telephone number does not belong to any group in the address book, selecting a default unavailability notification message for delivery to the originating caller device, [see Figure 5, box 508, 509, and 510, option ‘YES’ for instance, tier level 4 from Figure 1 (telephone number does not belong to any group in the subscribers contact), with their associated description, and the default message to connect to voice mail and leave message; note that the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] is supported in Redd and Corbett provides explicit support for groups and separate messages for groups and teaches sending a conventional message to calling party that is not in the address book in Par. [0099]].
Regarding claim 21, Redd and Corbett teach server of claim 19; Redd and Corbett teach unavailability notification message is in at least one of short message service (SMS) message format, [dependent claim is obvious over Redd in view of Corbett for the same reasons as in claim 1 or 19; see Par.[0122]]; they do not explicitly teach wherein the unavailability notification message is in at least one of a multimedia messaging service (MMS) message format, or rich communication service (RCS) message format;
However, in an analogous art, Crawford teaches wherein the unavailability notification message is in at least one of a multimedia messaging service (MMS) message format, or rich communication service (RCS) message format, [Col. 6, lines 62-67 describe an MMS message is provided as feedback (unavailability notification message) to the contacting party regarding the unavailability of the unavailable party; see also Col. 6, line 21-26];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telecom network in Redd to include wireless/mobile devices/networks where notifications for called party being unavailable is implemented. The motivation/suggestion would have been to send an appropriately formatted auto reply message to the caller device when the called party is unavailable, [Crawford: Col. 1, lines 49-57; Col 1, lines 63-67, Col. 2, lines 1-11].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Redd in view of Corbett and further in view of Regan.
Regarding claim 18, Redd and Corbett teach the one or more non-transitory computer-readable media of claim 1 as set forth above. They do not explicitly teach wherein the network server is a telephony application server (TAS) of a wireless carrier network, [Redd uses older telecom architecture, but the ISCP-40 would be equivalent to a TAS of a wireless carrier network in present-day architecture];
However, in an analogous art, Regan teaches wherein the network server is a telephony application server (TAS) of a wireless carrier network, [See Figure 4 for TAS 106 which receives a no response/call reject response (unavailability notification) from the destination device];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ISCP server in Redd to a TAS server of a wireless carrier network. The motivation/suggestion would have been to use an application server to determine whether a requested communication session (received from the source device) will be established with the destination device, and to receive non response or call reject notifications and process them appropriately, [Regan: Par.[0019]]. 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
The amended claim limitation in claim 1 has been addressed using Himmel reference. However, Applicant is not persuasive when they argue that the combination of Redd and Corbett do not teach the rest of the limitations in claim 1. Redd teaches tiers of contacts of the subscriber whose incoming calls are handled based on notification settings including providing unavailability notification messages appropriate for the user of the incoming call based on their tier. Redd describes the scenario as setting selective blocking but the scenario of called party being unavailable selectively for a certain calling party is analogous to setting notifications for selective blocking, blocking meaning being unavailable. Applicant’s specification Par.[0029] and [0030] appears to be very similar to how Redd performs the notification settings. Broadly, in Redd, there are at least two groups of incoming calls, authorized and unauthorized and within those two groups there are others organized into tiers [see Figure 1]. The limitations in dependent claims 5, 16, and 19 related to address book or messages customized for the groups are within the purview of Redd: the address book feature [tiers in Figure 1] and different types of messages, [Col. 16, lines 17-24, Col. 17, lines 40-45] and Corbett provides explicit support for these features and an obvious modification of Redd based on sound motivation/suggestion. 
Regarding claims 13 and 19, Applicant appears to be arguing over references separately when the rejection is based on a combination of the references, which is improper. Redd clearly teaches support for the limitation of caller hanging up without leaving a message and is modified further using Corbett which teaches sending a SMS message to the caller when the call is not established. The caller hanging up without leaving a voicemail is equivalent to the call not being established, the reason in Corbett for sending the SMS message to the calling party. Redd also notes not offending the calling party and to provide a reason for the called party for being unavailable so as not to offend the called party, [Redd: Col. 16, lines 14-16] and that is motivation enough to modify Redd to send a SMS message customized to the calling party giving a reason for being unavailable. 
There are other 112b considerations with the manner in which the independent claims are constructed. Claims are broad and vague as noted in the Office action. Claim 6 is rejected using 112a for lack of sufficient written description support. The claimed invention has a long history and a crowded field of prior art. Without a specific process clearly recited, the broad and ill-crafted claims do not advance prosecution. All secondary references cited also teach significant aspects of the claimed process and there are others that are pertinent but not used in the rejection such as US 4996704 Brunson et al., US 20120178424 A1 Wood et al., US 20070121914 A1, Pearson et al., US 20080317223 A1, Koch et al., which teach storing and sending customized messages to the caller and sending rejection reason to caller via other means as in US 20140118465 Scott et al. Applicant must amend claims to recite limitations that are specific to the claimed process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441